 In the Matter of TIlE ALEXANDERMILBURN COMPANYandUNITED ELEC-TRICAL, RADIO & MACHINE WORKERS OFAMERICA, C. I. O.Case No. 5-C-1564.-Decided June 18, 1945Mr. Herman Lazarus,for the Board.Messrs. JacobBlunt,Francis A:MichelandJohn O'Shea,of Baltimore.Md., for the respondent.Mr. Peter D. Besch,of Baltimore.Md., andMessrs. David ScribnerandFrederickR Livingston,of New York City,for the Union.HissGrace McEldowney,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Electrical, Radio & Machine Work-ers of America, affiliated with the Congress of IndustrialOrganizations,herein called the Union, the National Labor RelationsBoard,herein calledthe Board, by its Regional Director for the FifthRegion (Baltimore, Mary-land), issued its complaint dated May 30, 1944, against The AlexanderMilburn Company. Baltimore, Maryland, herein called the respondent,alleging that the respondent had engagedin and was engaging in unfairlabor practices affecting commerce, within the meaningof Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the National Labor RelationsAct. 49 Stat 449, herein called the Act. Copies ofthe complaint,togetherwith Notice of Hearing thereon, were duly servedupon the respondent andthe Union.With respect to the unfair labor practices,the complaint alleged in sub-stance that the respondent : (1) at sundrytimes betweenAugust 10. 1942,and February 1943, discriminated with respect to the hire and tenure ofemployment of four named employees,' therebydiscouragingmembershipiWilliam Collins,O. E. Bites, Ernest L. Burns, and Albert Kash62 N L R. B,No.67.482 THE ALEXANDER \I1LBURNCOMPANY483in the Union; (2) on or about November 28, 1942, and at all times there-after, refused to bargain collectively with the Union as the exclusive repre-sentative of the respondent's employees in an appropriate unit ; and (3)interferedwith, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act by the activities abovedescribed and by (a) urging, persuading, and warning its employees notto join or assist the Union, and threatening them with loss of employmentifthey joined or assisted the Union; (b) requesting its employees to reportwho were the active members of the Union: (c) closely scrutinizing thework and behavior of those of its employees who were active on behalf oftheUnion for the purpose of discharging or otherwise discriminatingagainst them; (d) assigning employees to less desirable or more arduousjobs for the purpose of discouraging union membership and activities; (e)questioning its employees about their union affiliation; (f) isolating activeunion members from other employees, and (g) procuring resignationsfrom the Union?Thereafter, the respondent filed its answer, in which it admitted certainallegations of the complaint but denied that it had engaged in the allegedunfair labor practices.Pursuant to Notice of Hearing duly served upon the parties, a hearingwas held in Baltimore. Maryland, on sundry days between June 19 and 30,1944, inclusive, beforeWalter Wilbur, the Trial Examiner duly designatedby the Chief Trial Examiner. The Board and the respondent were repre-,ented by counsel, and the Union by an international representative. Fullopportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties. At theconclusion of the Board's case in chief, counsel for the respondent movedto dismiss the complaint for failure of proof. The motion was denied. Atthe close of the hearing, the Trial Examiner granted a motion of counselfor the Board that the pleadings be amended to conform to the proof. Dur-ing the course of the hearing, and in his Intermediate Report, the TrialExaminer made rulings on other motions and on objections to the admis-sion of evidence. The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial error was committed. The rulings are hereby'affirmed. At the close of the hearing, counsel for the Board and for therespondent argued orally before the Trial Examiner.Thereafter, the Trial Examiner issued his Intermediate Report, copiesof which were duly served upon the respondent and the Union. In the Inter-mediate Report, the Trial Examiner found that the respondent had engagedin, and was engaging in. unfair labor practices affecting commerce, within2 The complaint was amended during the hearing to allege further that the respondent hasengaged in unfair labor practices by dealing directly and individually with its employees in Weappropriate unit concerning rates of pay,wages, hours of employment,or other conditions ofemployment,in violation of Section 8 (1) and(5) of the Act. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meaning of Section 8 (1), (3), and (5) of the Act, and recommendedthat it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Exceptions to the Inter-mediate Report were thereafter filed by the respondent, the Union, andcounsel for the Board.Upon request of the parties and pursuant to notice, a hearing was dulyheld before the Board in Washington, D. C., on December 14, 1944, for thepurpose of oral argument. The respondent and the Union were representedby counsel and participated in the hearing.The Board has considered the exceptions filed by the parties and, insofaras they are inconsistent with the findings, conclusions, and order set forthbelow, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTITIIE BUSINESS OF THE RESPONDENTThe respondent is a Maryland corporation, with its office and place ofbusiness in Baltimore, Maryland. It is engaged in the manufacture, sale, anddistribution of carbide lights, oxy-acetylene welding and cutting equipment,gas regulators and appurtenances, and paint spray equipment. During theyear 1943, the respondent purchased raw materials to a value in excess of$100,000, approximately 50 percent of which was shipped to its plant inBaltimore from points outside Maryland. During the same period, therespondent shipped from its plant to points outside Maryland finishedproducts to a value of more than $100,000.The respondent admits that it is engaged in commerce within the meaningof the Act and that it is subject to the jurisdiction of the Board.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations.Employees of the respondent are admitted to membership.III.THE UNFAIR LABOR PRACTICESA. Sequenceof events1.The Union's organizational campaign ; the consent election;the contractIn March or April 1942, the Union-began its campaign to organize therespondent's employees, and on June 2, 1942, filed with the Board'sRegional Office at Baltimore a petition for investigation and certificationof representatives under Section 9 (c) of the Act. On June 11, the respond- THE ALEXANDERMILBURNCOMPANY485cut and the Union entered into a consent election agreement which wasapproved by the Regional Director. The agreement provided,inter alia,that "All production and maintenance employees, excluding all generaloffice employees, foremen and executives ... constitute a unit appropriatefor the purposes of collective bargaining.'!' Pursuant to the terms of theagreement, an election was held under the direction of the Regional Directoron June 17 among the employees in the agreed unit to determine whetheror not they desired to be represented by the Union for the purposes of col-lective bargaining. Thereafter, on June 24, the Regional Director filed hisReport on Consent Election, in which he found that the Union had beendesignated and selected by a majority of the employees in the agreed unitas the exclusive bargaining representative of the employees within theunit.'The respondent thereupon recognized the Union as the bargainingrepresentative of the employees in the unit, and negotiations ensued whichculminated in a written agreement signed by the parties on July 9, 1942.2.Decrease in production during the Union's campaign ; changes inworking conditions ; suspension of BurnsDuring the Union's campaign, production at the plant dropped sharplyand much that was produced was defective. Although the record showsthat this was due, at least in part, to a shortage in the supply of lead-copperamalgam used in the manufacture of tips, Alexander Jenkins, the respond-ent's president,' appears to have felt that the activities of the Union wereresponsible for the interference with production.'During this time, in accordance with instructions received from theArmy and Navy, the respondent began to impose certain safetymeasuresand made certain physical changes in the plant. "No smoking" noticeswere posted, departments were separated by physical partitions, and inter-departmental passes were required of employees who had occasion to gooutside their departments.' Jenkins also began to hold more frequent meet-ings of the respondent's supervisors than had been customary in the past,and at these meetings other plant rules were discussed and formulated.3According to this report,there were88 nameson the eligibility listOut of 75 valid votescounted, 49 were for and 26 against the Union.4 Jenkins was also the respondent'sprincipal stockholderand generalmanager of the plant.Although piesent at the hearing,Jenkinsdid nottestify5 Accordingto the uncontradictedtestimonyof James Williams, who was therespondent's plantmanager during1942, Jenkins hadshown his oppositionto the Union by opposingthe consentelection, and shortly after the electionoffered toturn the plant over to theNavy because he feltthat he would no longer have a free hand in running it.6At all times material to this proceeding,the respondentwas principallyengaged in war pro-duction and was therefore in some measure subject to the supervisionof the Aimy and Navy inmatters relating to plantsecurityOn January 9, 1942, It received from the Navy Department acopy of a document entitled "MinimumGeneral SecuvtyMeasurementsfor the Protection ofPrivate CommercialPlantsof ImportancetoNaval Procurement," and early in Fcbtuary 1942,received from the war Department a document of similar puipolt entitled "Plant Protection forManufacturers." 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn JuneIt, 1942, the respondent lodged with the Plant ProductionOfficerof the Third Service Command information which the respondenthad previously received regarding alleged subversive activities of one of itsemployees,Ernest Burns,an active member of the Union.On order of thePlant Protection Officer, Burns was thereupon suspended from employ-ment pending investigation of the charges.'3Activities ofWilliam Collins; conference of August 5, 1942,between Jenkins and Collins,About June 15, 1942, William Collins, one of the respondent's mostexperienced and highly regarded employees, was elected president of theUnion. A few days' later, in passing one of the girls in the plant, he struckher lightly with a belt. The act was obviously with playfulintentand appar-ently was so accepted by the other employees, but Jenkins, who saw theincident, sent a message to Collins by PlantManagerWilliams that heconsidered Collins' behavior unbecoming the president of the Union.Shortly thereafter, on July 4, another incident occurred in which Collinswas involved. This day was a general holiday in the plant, but a few em-ployees, including Collins, had been called in for special work. During theday, the department supervisor furnished the employees with some lightrefreshments.While these were being consumed, some of the employees,in a holiday mood, engaged in something of a carnival by squirting watertinder air pressure-from torches, and Collins spilled water on one of thegirls.This incident was later reported to Jenkins by Williams.On August 5, Jenkins called Collins to his office and censured him for hispart in the July 4 incident. During the conference, he characterized JackMyers, the union organizer,as a disorganizerrather than an organizer and,adverting to the procedure under which employeegrievanceswere beinghandled, he stated that too much time was being lost by this method, anddirected that thereafter any grievances to be adjusted were to be reportedto him in writing.' Jenkins also told Collins that he had always thought wellof him and that he had had him, as one of the respondent's oldest employeesin point of service, tinder consideration for a responsible salaried position.but that his union affiliations made a difference in this respect. Collins asked7The circumstancesrelating to Burns'suspensionand subsequent discharge are heicinaftcimore fully discussedin the sectionentitled "Thedisci iminatory discharges "s The contract between therespondentand the Union provided that grievances were first to behandled between the shop stewardand the foreman of the departmentinvolvedAny grievance notadjusted on this levelwas to be next referredto the chiefsteward and the plant superintendent,and if stillunadjusted,was to be submitted to a joint conference between theshop committeeacting in conjunction with the union representative and representativesdesignated by the respondentCollins,who, as president of the local,also acted as chief stewardand a member of the shopcommittee, appears to have variedin practice from the procedureprovidedfor in thecontract byhandling grievances at the outset between the shop committee and the respondent'sgrievancecommittee.Collins testifiedin this connection-"Well, when theyhad a giievance,Iwent to Mr.Williams [the plant manager] and told hint to get his committee together, andN% cmet in the office " THE ALEXANDER N111.11URNCoMMMPANY487Jenkins whether he thought he would be better off if he were out of theUnion! Jenkins replied to the effect that if Collins should ever resign fromthe Union, they could discuss the matter further. During the course of theinterview, Collins repeatedly asked Jenkins whether he proposed to dis-charge him for the July 4 incident, stating that if so, he wanted to be dis-charged then and not after he returned to his department. Jenkins repliedthat he had not decided. That evening Collins made a report of the con-ference to Myers, who told him that he would prepare a letter accusingJenkins of trying to bribe Collins.4.The Union's letter of August 8, 1942; reprimand of Trenner ;discharge of Collins, Biles, and BurnsOn August 10, the respondent received from the Union a letter datedAugust 8, signed by Myers as field organizer, Collins as chief steward, andMargaret Trenner and O. E. Biles as employee members of the shop com-mittee. This letter read as follows:On August 5, 1942, Mr. Jenkins, President of -the Company, calledWilliam Collins, Chief Steward of Local 146, United Electrical, Radio& Machine Workers of America, to his office and questioned him atlength regarding a very insignificant matter which occurred on July 4,1942, which had never been mentioned by the company previously, andwhich had nothing to do with the Union. During the conference, it isalleged that Mr. Jenkins made the following statements:IThat the Union was disrupting and interfering with productionin the plant.2That the organizer of the Union was not an organizer at all buta "labor disorganizer."3That he had always had a great regard for Mr. Collins, and hadplanned a "Future" for him in the company, but that because hewas "nixed up" with the Union, this was no longer possible.4.That if Mr. Collins ever resigned from the Union, the abovematter might be reconsidered.5.That there would be no further grievance meetings with theunion because they take up too much time. (The contract whichMr. Jenkins himself signed on July 9, 1942. specifically providesfor such meetings.)6.That in the future the Union would have to send all grievancesdirectly to him, in writing. (The contract does not provide forany such procedure.)6 As stated in the Intermediate Report, Collins denied having asked this question but PlantManager Williams and Mary Maguire,the respondent's secretary,both of whom we, c present at theconference,testified to the contrary.We agree with the Trial Examiner'sresolution of the conflictin testimony, and find that the conversation was substantially as set forth above 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the same and the following day Mr. Jenkins called other mem-bers of the Union into his office and grilled them concerning the eventsof July 4 (which was prior to the date the contract became effective).About two weeks ago Mr. Jenkins told Mr. Collins that he could notbe hound by a clause in the contract regarding reduction of hours forthe purpose of nullifying the raise which the Union won through nego-tiations, and that if he had to live up to the contract he would go outof business. On many occasions Mr Jenkins has walked through theplant interrupting workers at their jobs, criticizing and intimidatingthem in a very dictatorial manner, countermanding orders which hadbeen given by the foremen, etc.The above acts, and many more which are recorded in the Union'sfiles but which are too numerous to list here, indicate very clearly onwhom the responsibility lies for the disruption of production. It is amatter of record that the Union had pledged its all-out cooperationwith the company for increasing production so that our armed forceswill be supplied with the necessary arms and materials, and has set upa Production Committee to meet with management. This Committeehas put forth a concrete program of action to give effect to its pledge,which program has not been carried out by the company.The employees of the company, most of them Union members, havebeen completely demoralized by Mr. Jenkins' acts, by his all-too-clearly expressed opposition to the Union, and by his contempt for thecontract which he signed. Therefore, in the interests of harmony in theshop and to facilitate an early solution to the many production prob-lems with which the company is faced, the Union requests :1.That responsible officials of the company be given full author-ity to handle grievances with the Union and to see that theterms of the contract are enforced.2.That all further direct contact between Mr. Jenkins and mem-bers of the Union be discontinued.-3.That the representatives of the company immediately proceedto meet with the Union's Production Committee and in goodfaith attempt to utilize the ideas and initiative of its employeesto increase the production of materials for our armed forces.Should the Company fail to take the above steps, the Union nowstates that it cannot be held responsible for the future course of eventsin this shop.We are ready to meet any time with any officials of thecompany or of the government to discuss the above matters.When Jenkins received the letter, he read it to Williams with the com-ment that he felt that some of the employees were being more loyal to the THE ALEXANDER MILBURN COMPANY489visor, Charles Godman, to the office as he wanted to inquire about Tren-ner'swork. Godman reported that her work was all right, that she wasdoing a good job. Nevertheless, while going through the plant that morn-ing,Jenkins stopped at Trenner's work station and criticized her soseverely for her lack of loyalty to the respondent that Williams intercededin her behalf."During the same day, Williams called a meeting in his office which wasattended by William Graham, the respondent's superintendent of produc-tion, Collins, Biles, and Trenner u At this meeting, Collins was handed awritten notice of discharge,'2 effective at once, together with a check for hiswages computed to the end of the work week and for his earned vacationperiod." On August 12, Biles also received a written notice of discharge' "and at about the same time Burns, whose suspension from employment hasbeen noted above, having learned that the Army had ordered him reinstated,applied to the respondent for reinstatement, but was unable to get a definitedecision.5.The respondent's publication of its working rules; the Union's protestAt about this time, the respondent distributed among its employees acircular entitled "Preliminary Rules for Employees," containing a code ofworking rules which had been formulated by the respondent without con-sultationwith the Union 16 The general publication of the rules without10 Although the testimony of Plant ManagerWilliams, the only witness who testified regardingthis incident,was somewhat confused,and he was unable to recall exactly what Jenkins had saidtoTrenner,he stated that he remembered enough of what was said"to know she was beingcriticized,"and that "what he (Jenkins]was directing toward her was regarding her loyalty to thecompany " Jenkins,although present at the hearing,did not testify In view of the fact that atabout the same time Collins and Biles, the other two members of the shop committee who hadsigned the letter, were discriminatorily discharged,and upon the record as a whole, we are con-vinced, and we find, that Jenkins reprimanded Trenner because of her participation,as a memberof the Union's shop committee,iiisigning the letter of August 8.11Although not so characterized in the record,the personnelindicates that this was a jointmeeting of the grievance committees of the respondent and the Union.11Under its contract with the Union,the respondent agreed that,in the event of the dischargeof any other than a probationary employee, the employee should be furnished with a written statementof the reasons for the discharge.The circumstances relating to Collins' discharge and the subsequent developments in his case arehereinafter more fully discussed in the section entitled "The discriminatory discharges."raUnder its contract with the Union,the respondent agreed to grant to employees vacations withpay for periods determined by length of service..14The circumstances relating to Biles' discharge are hereinafter more fully discussed in thesection entitled"The discriminatory discharges "15The contract between the respondent and the Union provided,inter ahaThe Company agrees to supply each employee with a copy of rulesand regulations of theCompany concerning management,safety, police and fire protection,etc , but those rules andregulations shall not be so devised as to abridge the rights of the employees guaranteed bythis agreement.Violation of any of these rules shall be sufficient cause for discipline or dis-charge, provided that the claims of wrongful or unjust discipline or discharge for such viola-tion shall be subject to the grievance procedure herein provided The rules and regulationsshall be mutually agreed upon by the Company and the Union,but shall not be in conflict withany rules, orders or regulations issued by any municipality,state or federal government, orany board,bureau or branch thereof.Although there is some general testimony by Williams that certain plant rules were required by theArmy and Navy, there is no showing that all the rules adopted by the respondent were mandatoiy. 490DECISIONSOF NATIONALLABOR RELATIONS BOARDother explanation carried the implication that they were,presently effective.A copy of this circular was sent to the Union for approval. Upon its receipt,Myers sent a letter to the respondent which was received on August 11 andwhich read in part as follows :In connection with your distribution of a copy of the rules and regu-lations to every employee on August 8, 1942, you are, of course, awarethat these rules and regulations were not "mutually agreed upon by theCompany and the union", as provided in our agreement. In fact, theunion was not even notified that the rules and regulations were readyto be distributed. Under those circumstances, we regret to inform youthat we cannot consider ourselves or our members bound by theserules and regulations until such time as they have been mutually agreedupon by the company and the union. Our members will be so informed6. The arbitration proceedings ; proceedings before the National War LaborBoard; Collins' reinstatement, induction into and discharge from theArmy, reemployment, and termination of employment ; suspension anddischarge of KashThe Union proceeded to handle the cases of Collins, Biles, and Burnsas grievances under the contract, and the issues were submitted to arbitra-fion.The matter was heard on August 18 before David Ziskind, the arbi-trator designated by the Director of Conciliation 16 The arbitrator thereaftersubmitted his award, dated September 17, directing full reinstatement ofCollins and Burns as of August 10,14 and of Biles as of August 12, with reim-bursement of net losses of pay resulting from the interruption of theiremployment. The respondent thereupon requested that the matter hereopened before the arbitrator for the submission of evidence to show thatthe reinstatement of these employees would be detrimental to production.The arbitrator agreed to reopen the hearing to receive evidence on thisissue provided that the respondent would give assurances that it wouldaccept and comply with the final award. The respondent declined to makesuch commitment and refused to comply with the award as rendered.On October 8, the case was certified to the National War Labor Boardfor final determination of the matters in dispute. On October 21 and 23,the parties met with Mediation Officer James D. Ewing. On October 22,the issues as to Collins were voluntarily settled between the respondent andtheUnion by his reinstatement and the payment of his net losses of payduring the period that his employment was interrupted. Thereafter, theMediation Officer filed his report, dated October 30, recommending that16 The grievance procedure under the contract provided for the ultimate referral of unsettleddisputes to "an Arbitrator designated by the Director of Conciliation,United States Depautmentof Labor," whose decision was to be final and binding on both parties17On August 20, Burns had been formally notified by the respondent that he was disch,1,g d asof August 10. THE ALEXANDER MILMRN COMPANY491the respondent be directed to comply with the terms of the arbitrator'saward as to Burns and Biles,18 and on December 31, the National WarLabor Board issued its Directive Order in the terms recommended by theMediation Officer.On November 17, Albert Kash, an employee who had testified on behalfof the Union at the hearing before the Mediation Officer, was suspendedfrom employment ; on November 24 he was discharged ; on November 30he was reemployed in a different position; and on December 3 he was againdischarged."On January 18, -1943, Collins, who had been inducted into the Army onNovember 4, 1942, and released on January 13, 1943, by reason of physicaldisability, was refused reinstatement by the respondent. On February 1, hewas reemployed in a different position, and on February 22, he was firstsuspended and then given a final release7.The respondent's bargaining relations with the UnionAs set forth above, on July 9, 1942, the respondent and the Union enteredinto a collective bargaining agreement. Article I of this agreement pro-vided, in part, as follows:Section 3. All present and future employees of the Company who aremembers, or become members, or are reinstated as members of theUnion shall remain members in good standing for the duration of thisAgreement. New employees shall be given by the Company, at theconclusion of their probationary period. a statement embodying thelanguage of Section 2 of this article, a statement of the employee'sright to join or refrain from joinu2g the Union, and a Union applica-tion card.-Section 4 The Company agrees to deduct dues of members of theUnion of $1 00 per month from the wages of such employees whoshall have delivered to the Company an assignment in the form annexedto this Contract and to pay all amounts so deducted from the employeeswages pursuant to such authorization to the financial secretary of theUnion, together with a list of employees for whom deductions weremadeThe "assignment" referred to above was, in form, an individual authoriza-tion to the respondent to deduct each month from wages earned by the sig-natory the sutra of $1 to be remitted to the financial secretary of the Union.The authorization was by its terms revocable upon 30 days' written notice.19 The report of the Mediation Officer makes no finding on the merits in view of the over-ridingfactor of public policy involved in enforcing the obligations of the pai ties under the grievanceprocedure provided for in the contractAs appears below, the record indicates that prior to thefiling of the report, the respondent had offered Biles reinstatement, which he had refused"The circumstances relating to Kash's suspension and discharges are hereinafter more fullydiscussed in the section entitled "The discriminatory discharges " 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union's membership application card reads as follows:I hereby request and accept membership in the above-named Unionand authorize it to represent me and in my behalf to negotiate and con=elude all agreements as to hours, labor, wages, and all conditions ofemployment.The full power and authority to act for the undersigned as describedherein supersedes and cancels any power or authority heretofore givento any person or organization to represent me and shall remain in fullforce and effect subject to thirty (30) days written notice of my desireto withdraw such power and authority to act for me in the mattersreferred to herein.Beginning with the fall of 1942, the respondent received from time totime letters from employees who hadsignedcheck-off authorizations,advis-ing the respondent of their resignation from the Union and rescinding thecheck-off authorization after the required 30 days' notice.At the timeof the hearing before the Mediation Officer, the position of the Union inthe plant had become seriously impaired by losses of membership2'and tileUnion sought relief by having the National War Labor Board amend thecontract by a Directive Order strengthening the provisions of the contractas to union security.The report of the Mediation Officer recommendedthat the matter be referred back to the parties "for adjustment under theprovisions of the grievance machinery." On November 25, the Union wroteto the respondent requesting a conference to discuss,among other matters :1.Interpretation of Article I, Section 3 of the Agreement relating tomaintenance of union membership.2.Refusal of the Company to make pay roll deductions of the cluesof certain employees as specified in Article I,Section 4.Itwas advised by the respondent that because of the concurrent illness ofits president,vice president,and attorney,there was no one of sufficientauthority available for conference on these subjects.By its Directive Order of December 31, the National War Labor Boarddirected that "The interpretation of Section 3 of Article I of the agreementbetween the parties, is referred to the parties themselves for determination20 The report of the Mediation Officer recites the following summary of the representations madeby the Union in this connection:Total Union Membership, April 1-October 22, 194274Laid Off and Not Rehired9Entered Armed Services3Quit Voluntarily19Discharged16AttemptedResignations..........10RemainingMembers..1774 THE ALEXANDER MILBURN COMPANY493under the grievance machinery provided in their contract." On January 18,1943, the Union again wrote to the respondent referring to the terms of theDirectiveOrder and requesting a conference. On March 5, the Unionrenewed its request for a conference to discuss the interpretation of ArticleI,Section 3, of the contract, together with other matters enumerated in itsletter.The respondent replied on March 9 as follows :Official notice is being sent to various authorities of the NationalWar Labor Board and others to the effect that the agreement or con-tract of July 9, 1942, is cancelled, terminated and voided by the acts ofLocal 146, United Electrical, Radio & Machine Workers of America,C. I. O.nThis notice in addition is intended as notice required by the cancella-tion clause to the effect that there will be no renewal of said contract.The Company will not attend any further meetings.OnMay 17, the respondent reaffirmed the position taken in its letter ofMarch 9.On June 7, the Union wrote to the respondent as follows:Pursuant to Article VII, Section 1, of the agreement signed July 9,1942, between your company and Local No. 146, United Electrical,Radio & Machine Workers of America, C. I. 0., the Union hereby givesnotice that it intends to present certain amendments to the agreementand to negotiate on same.We will be glad to meet at any time or place-convenient to you. Yourattention is called to the provision in Article II, Section 1, that 'nego-tiations on such proposed amendments shall begin not later thantwenty (20) days prior to the expiration date.'Please notify us when and where you will be ready to meet with us todi,cu,s these-matters.The respondent replied on June 8, enclosing copies of its letters of March9 and May 17, and stating that they "speak for themselves."B. The discriminatory discharges-1.Ernest BurnsBurns was employed by the respondent on February 21, 1941, andworked as a lathe operator, first in the torch department and later in themachine shop. He joined the Union in May 1942, and was thereafter activein soliciting union memberships.' That his union activities were known tothe respondent is clear from his testimony that in May, Charles Graham,the respondent', superintendent of production, questioned him concerning"The record contains no explanation as to what "acts of the [Union]" the respondent was refer-ting to. The respondent's action plainly amounted to a repudiation of the contract.CfNfaticr ofGcoigc E. Carroll, d/h/a Caiiol's T,anvfci Company, 56 NL R B 93522There is no showing that Burns solicited union membership during woiking Bouts. 494DE'C1S1OiNS OF NATIONAL LABOR RELATIONS BOARDunion membership cards and asked him for one.. 23 Furthermore, at aboutthat time, Jenkins remarked to George Carlisle, one of the supervisors inthe machine shop where Burns was then employed, that Burns was "a sortof agitator," and complained to Carlisle that Burns was "around the shoptoo much" and that he was "soliciting for membership."21On the morning of June 11, 1942, Burns had an altercation with Carlisle,who was then his immediate supervisor, over an alleged violation by Burnsof the respondent's no-smoking rule, and Carlisle sent him to Plant Man-agerWilliams for disciplinary actionNo action was taken on Carlisle'sreport at the time, but the respondent, on the same day, furnished to thePlant Protection Officer of the Third Service Command at Baltimore infor-mation which had previously been submitted to the respondent by some ofthe employees regarding alleged subversive acts of Burns. On the order ofthe Plant Protection Officer, Burns was thereupon suspended from employ-ment pending investigation of the charges.' On August 10, the respondentreceived instructions, issued August 8 on behalf of the Quartermaster Gen-eral, that Burns should be reinstated, as upon investigation of the charges,his suspension from employment had been deemed without sufficient causeOn the same clay, the respondent wrote to the Quartermaster General set-ting forth its objections to reinstating Burns,24 and on August-17, receiveda letter from the War Department to the effect that the order for Burns'reinstatement did not operate as a bar to his dismissal for violation of plantrules. In the meanwhile, Burns had learned through the Plant ProtectionOfficer at Baltimore of the War Department's letter of August 8 and hadapplied to the respondent for reinstatement, but was unable to get a definite21Graham denied having questioned Burns about union cards,but admittedthaton one occasion,which he believed"was about the first day or so they were distributing cards outfront," Burns hadshown him a union card and that Burns then remarked,"Look what they are giving us out fi ootUpon the record as a whole, we credit Burns'testimony regarding this matter as againstGraham',denialPlant Manager Williams admittedly knew of Burns'union membership,althoughliedeniedhaving known that Burns was active in the Union24We do not agree with the Trial Examiner that the testimony of Carlisle,uponwhich the abov,finding is based, should not be credited because of Carlisle's "transparent antagonism against therespondent,his admission that for purposes of revenge he had volunteered to furnishtheUnionwith information prejudicial to the respondent,and his placing the statementattributed to Jenkinsat a time which antedated Burns'membership in the Union."From Carlisle's testimonyas a wholeitappears that lie was just as hostile to Burns as he wasto the respondent, and although lieoriginally testified,on cross-examination,that he volunteered to theUnion certain information con-cerning the respondent's activities with respect to that organization because he wished"to i evenge him-self" against the respondent,he later retracted this statement and explainedthathe had furnished theinformation to the Union in order to assist his fellow employeesMoreovei,although his testimonythat he had been at the plant only a couple of nights when Jenkins made the ieniarks in questionwould indicate that the incident took place in April 1942,whichantedatedBuins' membership inthe Union,we are aware that witnesses are frequently honestly mistaken as to precisedates.Uponthe record as a whole and particularly inviewof the fact thatJenkinsdid not takethe stand todeny Carlisle's testimony,aswell as the fact that the statements attributed to Jenkinsby Carlisleappear to be consistent with Jenkins'whole course of conduct,we creditCarlisle'stestimonyregarding the aforesaidstatementby Jenkins.2Williams testified that at this time Jenkins had decided to discharge Burns because of hisalleged-violation of the no-snmokingrule, but that But ns was kept on "pending the investig,ittonby the U S Army and F B J"26 The record does not disclose theprecisenature of the objectionsoutlinedin thatletter. THE ALEXANDER MILBURN COMPANY'495decision.His case was in this status when submitted to Arbitrator Ziskindat the hearing on August 18. On August 20, before the arbitrator had madehis award, the respondent gave Burns written notice that he was being dis-charged "effective as of the date of the notice given to us by the WarDepartment, namely, August 10, 1942, revoking the order of your suspen-sion which had been issued by the War Department."In its letter to Burns, the respondent stated that it was discharging himon the grounds that we felt the suspension should have remained effectiveand also on the grounds that you broke company rules." Since the WarDepartment, after investigating the charges against Burns, had completelyexonerated him, and since the record herein does not establish that Burnshad in fact engaged in subversive activities, we do not believe that therespondent sincerely entertained the notion that he was guilty of suchactivities and that his suspension should therefore have remained effective.The contention that Burns was discharged because of violation of "com-pany rules" is equally unconvincing. There is no clear showing that Burnshad actually violated the no-smoking rule,' and even if the respondentbelieved that lie had done so, and regal (led such a violation as meriting theextreme penalty of discharge, it would seem that it would have dischargedhim on June 11, when Carlisle accused him of violating the rule Its failureto discharge Burns at that time, together with its action in referring to theWar Department on the same day, June 11, statements previously sub-mitted to the respondent by employees, charging Burns with subversiveactivities, indicates that the respondent believed that it needed more sub-,tantial justification for Burns' discharge than his alleged violation of theno-smoking rule, and thought that the War Department's findings concern-ing his alleged subversive activities might afford plausible grounds fordischarging him.Upon the record as a whole, we are convinced, and we find, contrary tothe finding of the Trial Examiner, that the respondent's real reason fordischarging Burns was its opposition to his union activities This is indi-cated not only by the inadequacy of the reasons assigned by the respondentfor its action, as discussed above, but also by the following circumstances:(a) the respondent's refusal to abide-by the War Department's decisionexonerating Burns of the charges of subversive activities , (b) the respond-ent's failure to await the decision of the arbitrator who was considering theevidence of Burns' alleged subversive activities and violation of plant rules,(c) the fact that Burns was active on behalf of the Union. of which therespondent had knowledge, (d) the fact that Jenkins, as found above. hadcalled Carlisle's attention to Burns as "a sort of agitator" and complained27Although Burns testified that he was told by the respondent that his discharge was "for entc, ingthe stockroom"as well as for smoking, the respondent introduced no evidence to prove that lie everentered the stockroom without permission,and according to Burns' testimony,which we credit, hehad never done so Nor is there any evidence that he had violated any other plant rule. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Burns was "around the shop too much" and that he was "soliciting formembership" ; (e) the fact that Collins and Biles, two other employees whowere active on behalf of the Union, were discriminatorily discharged atabout the cane time that Burns was dismissed ; and (f) the respondent'santipathy to the Union, as evidenced by its other unfair labor practicesfound herein.We accordingly find that the respondent, by dischargingBurns as of August 10, 1942, discriminated in regard to his hire and tenureof employment, thereby discouraging membership in the Union and inter-fering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.°As hereinabove set forth, the arbitrator's award of September 17 directedthat Burns be reinstated as of August 10; the report of the Mediation Offi-cer recommended that the respondent be directed to comply with the termsof the award ; and the Directive Order of December 31 gave effect to thisrecommendation. In the meanwhile, Burns had secured preferable employ-ment elsewhere.He attempted to make a money settlement with therespondent on November 13, but the respondent refused to settle exceptwith the consent of the Union, and the Union refused to consent. On April10, 1943, the respondent effected a direct settlement with Burns on thebasis of Burns' offer of November 13, and Burns gave the respondent arelease.Burns testified, at the hearing, that he would not work for therespondent again under any conditions.2.William CollinsCollins was first employed by the respondent on October 13, 1933. Afterworking for about 3 years as a buffer, he was transferred to the tip depart-ment and was given the title of assistant supervisor, although he had nosupervisory duties. His principal work was sharpening and grinding drillsand tools. He was highly regarded by the respondent as a skilled and com-petent employee.Collins joined the Union in May 1942. He was elected president of theplant local about June 15, and thereafter served as chief steward and asa member of the bargaining and grievance committees.As set forth above, on August 10,, 1942, following the receipt by Jenkinsof a letter from the Union, signed by Collins and others, complaining of anti-union conduct on the part of Jenkins, Collins was discharged. The writtennotice given him by the respondent at that time assigned two reasons forthe discharge:'1.For misconduct and playful pranks committed from time to time,particularly on July 4, 1942.2.For solicitation of members on the Company's time.The "misconduct and playful pranks" assigned as the first reason forthe discharge consisted of the two incidents hereinabove reviewed, of which THE ALEXANDER MILBURN COMPANY497the latest occurred on July 4. The Trial Examiner has found, and weagree, that this reason is incredible in view of the length of time that hadelapsed, without disciplinary action having been taken, between the time ofthe two incidents in question and the-date of Collins' discharge. Further-more, according to Collins' uncontradicted testimony, which we credit,although Jenkins had spoken to him about the belt incident, he was "laugh-ing and joking" at the time; the record shows that other employees whowere involved in the Fourth of July incident were not discharged on accountof it; and Williams admittedly did not regard either incident as serious.As for the second reason assigned, there is evidence of only one instancein which Collins was accused of soliciting union memberships, and it is notentirely clear that the solicitation took place on company time. Graham testi-fied that on this occasion a complaint was made to him as superintendent ofproduction by one of the women working in the plant that Collins "hadasked her to join the Union and said she would lose her job if she didn't,"and that he reported it to Williams." Williams testified, however, that he(lid not remember any complaints that Collins, personally, had attempted tosolicitmembership on company time, although after the contract becameeffective he had taken tip with Collins and the grievance committee com-plaints as to general solicitation, as a result of which Collins had reportedthat the Union had ordered its members to desist. On the record as a whole,we are of the opinion, as was the Trial Examiner, that solicitation of unionmemberships on company time by Collins could not have been the effectivecause of his discharge.On the contrary, we are convinced, and we find, as did the Trial Exam-iner, that Collins was discharged on August 10, 1942, because of his unionactivities, and specifically because he .had participated officially in signingthe Union's letter of August 8. In so finding, we rely not only on the inade-quacy of the reasons given by the respondent for the discharge, as discussedabove, but also on the combination of the following circumstances : (a) thefact that Collins, as known by the respondent, was president and chiefsteward of the Union and was a very active union protagonist; (b) therespondent's opposition to Collins' affiliation with the Union, as shown byJenkins' statement to him, on August 5, 1942, that Jenkins had had himunder consideration for a salaried position, but that Collins' union affiliationmade a difference in this respect, and by the respondent's other acts of dis-crimination against Collins, found below; (c) the respondent's hostility tothe Union, as shown by its other unfair labor practices; and (d) the factthat Collins' discharge took place immediately after the respondent receivedthe Union's letter of August 8, 1942, signed Ty Collins, Biles, and Trenner,IsGraham's testimony as to the time of this occurrence was somewhat indefinite, although hestated that he thought it occurred after the union contract was signed.Collins specifically deniedhaving solicited memberships between July 4 and the date of the discharge. 498DECISFONTS OF NATIONAL LABOR RELATIONS BOARDcoupled with the nature of the respondent's treatment of the latter twoemployees immediately after the receipt of the letter,as discussed herein.On October 22, 1942,Collins was reinstated,"with back pay, as the resultof a settlement between the respondent and the Union,after the matter ofhis discharge had been submitted first to arbitration and then to the NationalWar LaborBoard. Thereafter,on November 4, 1942,he was inducted intothe United States Army,from which he was discharged by reason of physi-cal disability on January 13, 1943 On January 18, 1943,he applied for, butwas refused,reemployment by the respondent 1,,,ater,after intervention bytheWarDepartment at the request of the Union,he was offered a positionat a reduced rate of pay and without accrued seniority,which he refusedAfterfurther interventionby the WarDepartment,he was finally reem-ployed on February 1, 1943,with seniority and without a decrease in hiswage rate,but in a less desirable position than the one he had held prior tohis induction into the Army,' and in a department where the respondentkept him under surveillance."Beforehis discharge on August 10, Collins worked in the tip department on the second floorAlthough at the time of his reinstatementon October 22, he was assigned to the torch departmenton the thirdfloor,the two positionsappear to have been substantially the same, andthe assignmentto the torch department is notalleged to havebeendiscriminatory30'Therecord contains no explanationof the respondent's refusal to icrostate Coll,ns when heapplied on January 18, or for its subsequent offer to reemployhim ata reduced rate of pay andwithout seniorityThe fact that Collins was an outstandingunionadliefeut, as well as therespond-ent's prior and subsequent acts of discrimination againstCollins and its other unfair laborpracticesfound herein,strongly suggests that the respondent'safore-mentionedconduct was discriminatorilymotivatedHowever, since the complaint does not allege such conduct as an unfairlabor practice,and sincewe are not entirely satisfied that the respondent, at the hearing, had reason to believethat the validity of such conductwas being litigated as an issuein the case, we shall make nofindings of unfair labor practiceswith respect thereton Collins was assignedon February1 to a positionon thefourthfloorHis testimonythat hiswork there was "ajob that most anyone could do" and "didn't compare" with his previous workin the torch departmentwas corroborated by thetestimonyofWilliams that the position on thefourth floor"was not as important a job [as the one inthe toich department] " Although GeorgeTscheulm, the supervisoron the fourthfloor, testified that Collins'work in his department consistedof soldering,and that he had previously seen Collins doing soldering in the tip and torch depart-ments, it is clear from the recordthat beforeCollins' induction intothe Army,his work consistedprincipallyof sharpening and grinding toolsand drillsUpon the recordas a whole,we find thatthe work towhich Collinswas assigned on his reemploymenton February 1, 1943, was less desirablethan the workdone by him priorto his inductioninto theArmyi2The department to which Collins was assigned at this time was the smallestdepartment in theplant.He testified that while employed there,he was constantlywatched by Tscheulm, his m ime-diate supervisor,and was alsowatched by CharlesKaufman, the supervisorof the tip departmenton thesecond floor;that he was not permittedto leave theroomexcept to go to the washroom andthat even on such occasions there was"sure to be someone following" him; that Tscheulin did notpermit him to leavethe departmentto gettoolswhichhe needed,but had someone elseget themfor him; and that someone else punched the time clock for him,although he had alwaysdone thishimself before his original discharge in August1942Collins further testified that subsequentlyKaufman, onFebruary19, 1943, "wanted to know howI could possiblyget any unionmemberssigned up while I was stuck up onthe fourthfloor having some one watch me all the time "Tscheulin,a witness for the respondent,denied that he had guarded Collins,had refused to permithim to get his own tools, or had ever instructed anyone to punch Collins'time card for him Hefurther testifiedthat he hadnot seen Kaufman on the fourth floor more than half a dozen timesover a period of 6 to 8 months,and had never seen him watching or guardingCollins.Kaufmandid not testifyUpon the recordas a whole, we credit the testimony of Collins, who impressed its asbeing a trustworthy witness, against Tscheulin's denials, andfind that therespondent kept Collinsunder surveillance because of his interest and activities in the Union. THE ALEXANDER MILBURN COMPANY499Although the complaint alleges teat Collins' assignment on February 1to less desirable work than that done by him before his induction into theArmy was violative of Section 8 (3) of the Act, the respondent has offeredno explanation for its action That its motive was, in fact, discriminatoryis indicated not only by this fact, but by the combination of the followingcircumstances (a) the fact that Jenkins had previously instructed one ofthe respondent's supervisory employees to assign union members to lessdesirable positions ." (b) the fact that there were fewer employees on thefourth floor, to nn inch Collins was assigned at the time of his reemployment.than on either the second or third floor where he had previously beenemployed, viewed in the light of the fact that, as the respondent knew, Col-lis was very active on behalf of the Union, (c) the respondent's surveil-lance of Collins while he was employed on the fourth floor, as set forthabove, (cl) Supervisor Kaufman's afore-mentioned remark to Collins, onFebruary 19. 1943, that he "wanted to know how [Collins] could possiblyget any union members signed up while [he] was stuck up on the fourthfloor and having someone watch [him] all the time", (e) the fact that onNovember 30, 1942, employee Kash had also been discriminatorily assignedto the fourth floor department, as found below; and (f) the respondent'sother acts of discrimination against Collins, as well as its anti-union conductas a whole."`On the morning of February 19, 1943, Graham, who had becoimie plantmanager upon the resignation of Williams, told Collins, as shop steward,that three female4'nipioyecs \\ ere to be discharged that afternoon, and askedu Nether any of them v, ei cmember, of the Union Collins replied that theyu cre not. Later in the dax, he told Graham that upon looking through thenicniber^lup cards, he had learned that one of the employees was a unionmember Graham asked Collin, whether the,matter of her clischarge couldnot be settled between Collin and hini,,elf Collins replied that it could not.83 Plant Engineei Feeser testified,without contradiction, that he received such instructions fromJenkins after the hearing before thearhitratoi in the Bites case, which was held on August 18, 1942He further testified that he carriedout theseinstructions in the caseof one employeeUpon therecord as a whole, we creditFeesei's testimonyAlthough the employeein questiontestified thatshe preferredthe positiontowhich she was transferred, Feeler's action in effecting the transfeiwas nevertheless unlawfully motivated,and we so find84The TrialExaminer'sfinding that thei e was no disci urination aganist Collins in coincetonwith hisreemploymenton February 1, 1943, appears to be predicated on the erroneous notion"thatduiingthe peiiodof Collins'absence from the plant there had been a departmental ieorgani-zationand that therewas no positionfunctionallyequivalentto this previous position in which hecould havebeen reinstated" The recorddisclosesthat the reorganization in question took placeduring Collins'absence fioni the plant after his discharge on August 10, 1942, and befoie hisreinstatement on October 22 1942, and the eviduice relative thereto was offered to explain hisieuistatenient on the latter date in the torch department on the thud floor lather than in the tipdep,utntent on the second floor, where-he had been employed prior to his oirgmal dischargewhatoccurred on Fcbniaiv 1, 1943, was that instead of being reinstated to the position in the toichdepartment on the thud floor which lie occupied when he left for the Arniv,liewasieemplo}ed inan inferior positron on the fourth floor, as hereinabove found, and no explanation was offered b)the respondent for its action in that regard- 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat afternoon, Charles Kaufman, supervisor in the tip department, wenttip to Collins' floor and asked Collins with some heat how it was that he hadnot known before lunch that Chrisa Lewis, the employee in question, was aunion member and yet knew it after lunch. Collins explained that in themeantime he had looked through the membership cards. In the course ofthe conversation, Collins told Kaufman that there would be trouble with theUnion if Lewis were laid off.Collins did not work the next day, which was a Saturday. On Monday,when lie reported for work, he was told by Jones, an employee who punchedthe arrival time of each employee on the time clock, that he was not to startwork until he had seen Jenkins. On reporting to Jenkins, Collins was givena written notice that lie was suspended pending investigation. He refused toaccept the suspension and demanded, instead, a final release. This wasthereupon prepared and delivered to him.'At the hearing, the respondent offered no explanation for its action insuspending Collins, and the only evidence with respect to any reason givenCollins for the suspension is Collins' testimony that Jenkins "read off thereasons.... He understood I made exception to Charles Kaufman." Underthese circumstances, and in view of the fact that Collins' afore-mentionedremark to Kaufman was incident to Collins' activities as chief steward ofthe Union, and in the light of the respondent's previous unfair labor prac-tices, particularly its prior discriminatory conduct with respect to Collins,we are convinced, and we find, that the respondent's action in suspendinghim was discriminatory." However, we agree with the Trial Examiner thaton the facts of the instant case, it cannot be said that Collins' request for afinal release was made under such circumstances as to have been tanta-mount to a constructive discharge."x Neither document was introduced in evidence,and the iecord doesnot clearlyindicate thencontentsAlthough Collins'testimony regarding his conveisationwith Jenkinswhen he was handedthe first notice is susceptible of the interpretation that he wastold that hewas beingdischarged,and that hethereforedemanded a releasewhich would reflectthe true situation,Collins admitted thatthe fact that he had been suspended was "one of the things on [the original notice],"and his testi-mony as a whole indicates that he was then given to understandthat hewas merely being suspended36Whetherthe suspensionbe regardedas a violation of Section 8 (1) or of Section8 (3), wefind it necessary,in order to effectuate the purposes and policiesof the Act, to orderCollins rein-stated.We believethis remedyto be appropriateand necessaryto cure theeffects of the respondent'sunlawful conduct in suspending Collins, notwithstandingthe fact thatCollins, following his suspen.sion, requested and was granted a final release from the respondent's employ. Amongother things,we recognize that it was the respondent'sact of suspendinghim,which we find tohave beendiscriminatory,which led to and was responsiblefor Collins'request for an absolute releaseMoreover,under the facts of this case, an order of reinstatement is necessary in order to remedythe effects of the respondent'sunfair labor practice in assigningCollinsto an inferior position uponhis reemployment on February 1, 1943. In view of the latter circumstance,instead of orderingCollins' reinstatement to the positionheld by him on February 22, 1943, the date of hissuspension,we shall order him reinstated to the positionheld by himimmediately prior to November4, 1942,when he was inductedinto the Army,or to a substantially equivalent positionarUnder thesecircumstances,and sinceCollinsmust thereforehe viewed ashaving chosen not tocontinue inthe respondent's employ after February 22, 1943, we shall not award back pay forCollins for the periodsubsequentto that date, except tothe extentindicated below under "Theremedy " THE ALEXANDER MILBURN COMPANY501We find that the respondent, by discharging Collins on August 10, 1942,by assigning him, at the time of his reemployment on February 1, 1943, toless desirable work than that clone by him prior to his induction into theArmy, and by suspending him on February 22, 1943, discriminated inregard to his hire and tenure of employment and the terms and conditionsof his employment, thereby discouraging membership in the Union andinterfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.3.O. E. BilesBiles was employed March 1 l , 1941, as a tip tester. Sometime in July1942, he was transferred to the torch department. He joined the Union inApril 1942, was appointed a shop steward in June, and thereafter servedon the grievance committee. As hereinabove set forth, he was one of thesigners of the letter of August 8 from the Union to the respondent. OnAugust 12, after having failed to perform satisfactorily a welding job whichhad been assigned to him, lie was discharged.In the letter notifying Biles of his discharge, the respondent gave thefollowing reasons for its action :1.You have been unable to do a satisfactory job of welding, there-fore, it is the opinion of the Company that you are incapable ofassuming any longer the responsibility of testing, cutting and weld-ing equipment.2.You have also approached employees regarding union membershipduring working hours which is a breach of the union contractArticle I Section 2.°-The record shows, however, that while it is desirable for a tip tester to havea knowledge of welding, such knowledge is not absolutely necessary, thatthe respondent employed other tip testers who were not welders, and thatBiles himself had been employed as a tip tester for over a year before thisobjection was raisedMoreover, although there is evidence indicating thatBiles had, on one occasion, approached an employee on company time con-cerning union membership, this incident occurred approximately 3 weeksbefore Biles' discharge, and during that time the respondent had taken nodisciplinary action.At the hearing, the respondent contended, as an additional reason for thedischarge, that Biles' work as a tip tester had been unsatisfactory, and thatfor this reason, and because of his inability to do welding, the respondent38 This section of the contract read in part as follows"The Unionagreesthat neither the Union nor any of its members will intimidate or coerceemployeesinto joiningthe Union or solicit employees for membership or conduct Union businesson the Company's time." 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad no work foi him The record indicates, however, that Biles' work as atester had been considered satisfactory until the spring and summer of1942. The respondent was then manufacturing for the Army and Navyunder more exacting specifications than those for the general commercialtrade. At this time, also, the respondent was manufacturing more tips frompure copper and producing a greater proportion of defective tips. Many ofthe tips which Bites passed as good were later rejected or found upon rein-spection to be too defective to meet Army and Navy standards. On July 2;the respondent sent Bites to an oculist at its own expense The oculistreported, on Julx 7, that the test showed marked impairment of vision forclose or small objects, but that the condition could be improved by the useof glasses. Bile, obtained the prescribed glasses, and the record does notshow that his subsequent inspection work was faulty.On Augtmst 11, Supervisor Tscheuhn of the torch assembly department,acting under Jenkins' instructions, assigned Bites to a welding job "to seewhat be could do with it " Al Kash, one of Bites' fellow employees, under-took to assist hum, but was told to stay on his own job. The welding done byBites on this occasion, according to his own testimony at the hearing, was"rotten " On the following clay, lie was discharged by Williams, acting oninstructions from JenkinsIn his original application for employment Bites had stated that he hadbeen employed for 10 years by Carnegie Steel as a cutter and welder. Headmitted at the hearing that the had never clone any welding at CarnegieSteel, but claimed that he had subsequently studied welding at a vocationalschool. The respondent contended that it relied on Bites' representationsas to his former work experience in trying him-out as a welder after hiswork as an inspector had proved unsatisfactory. However, we are satisfied,aswas the Trial Examiner, that the circumstances under which he wasgiven his test job negative any desire on the part of the respondent to retainhum as a welder. He would, in any case, after being out of practice, havehad difficulty with his first attempts at welding, yet he was denied help thatKash proffered and was required to use an oxy-acetylene torch instead ofthe arc welder that would normally have been used for the work assignedto him.Under the circumstances, we are convinced, and we find, as did the TrialExaminer, that the welding test was only a pretext for Bites' discharge.That the respondent was in fact motivated by its opposition to Bites' activi-ties in behalf of the Union is evidenced not only by the inadequacy of thereasons given by the respondent for the discharge, discussed above, but bythe following circumstances : (a) the respondent's opposition to the Union,as shown by its other unfair labor practices, (h) the fact that Bites was ashop steward and served on the Union's grievance committee; (c) the factthat lie was assigned to welding, a type of work with which he was unfa- THE ALEXANDER MILBURN COMPANY503nuhar, on the day after the respondent received the Union's letter ofAugust 8, 1942, signed by Biles and others, and was discharged upon his-failure to perform that work, and (d) the fact that, at approximately thesame time that Biles was discharged, Collins and Trenner, the other twoemployees who had signed the Union's letter, were, respectively, dis-charged and reprimanded. We therefore find, as did the Trial Examiner,that the respondent, by discharging Biles on August 12, 1942, discrim-inated in regard to his hire and tenure of employment, thereby discourag-ing membership in the Union and interfering with, restraining, and coerc-ing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.Soon after his discharge, Biles obtained other employment which he stillhad at the time of the hearing. At some time thereafter, the respondentoffered him reinstatement" which he declined, and paid him the sum of$18°°4.Albert KashKash was first employed by the respondent on April 24, 1942. He wasclassified as a tip tester, but did not work exclusively on tip testing. Hejoined the Union sometime in June 1942, but was not particularly active atthat time Although he participated to some extent in the so-called "pranks"of July 4, the respondent took no disciplinary action by reason of theseactivities.On October 23, 1942, Kash testified on behalf of the Union before Media-tionOfficer Ewing. On October 24, when he again reported for work, hewas placed under the direct supervision of Charles Godman, supervisorof fine tooling, in whose department the lathe which Kash was using waslocated, and for the first time was required to secure an interdepartmentalpass whenever he had occasion to leave his department. On the same day,he was reprimanded by Personnel Manager Forney for not having pre-viously advised the personnel department that he was a member of theUnion 11 On October 26, he was warned by Plant Manager Williams againstviolating the plant rules.During the period from October 28 to November 15, Kash was absent"The record indicates that this offer was made in September 1942 Near the close of Biles'testimony,the Trial Examiner granted a motion of counsel for the Boaid to limit the allegationof the complaint that the respondent had refused to reinstate Biles to the period from the date of hisdischarge to the date on which the respondent's offer of reinstatement was made and refused10The exact pui pose of this payment is not clear The only evidence regarding it is Biles' testimonythat at the time of the respondent's offer of reinstatement nothing was said about back pay, "onlythe double time I lost on that Sunday," and that he collected"that" (the double time)in the amountof $18 In view of this testimony,although he also stated that no back pay was due him, we -ticnot entirely convinced that he was fully reimbursed for his loss of pay during the period of hisunemployment,aiAccording to Kash's uncontradicted testimony,which we credit,Kash had previously"signedthe check-off," provision for which was made in the contract The record fails to show that therespofident needed information regarding Kash's union status for any other legitimate purpose 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom work on account of illness. On November 16, he returned to the plant,but was told by Williams that before resuming work, he would have to fur-nish a doctor's certificate. On the following day, he broughtan the certifi-cate, but was then told that the respondent, in checking the informationfurnished on his employment application, had discovered certain dis-crepancies, and that on Jenkins' instructions, he was being suspended pend-ing further investigation." On November 24, the respondent wrote to hintthat he was being discharged because he had "falsified his antecedents inemployment application."On November 25, the Union wrote to the respondent requesting a meet-ing to discuss, among other matters, the "suspension of Albert Kash." Therespondent replied on November 28, making an appointment for the after-noon of November 30 to discuss Kash's case, but stating that it was theonly matter that the respondent's grievance committee could deal with atthat time. The letter concluded as follows:Only persons authorized by the Alexander Milburn Company will beadmitted. Application should be made to the Company in advance.Kash went to the plant at the time appointed, accompanied by OrganizerMyers. They were informed by Plant Engineer Feeser, who was acting aschairman of the committee appointed by the respondent, that on Jenkins'instructionsMyers would not be permitted to be present at the meeting,Kash was offered reemployment at the rate of pay he had been receiving,but in a less desirable position." After he had been given an opportunityto consult with Myers, Kash agreed to return to work on the basis of therespondent's offer 44On December 2, Kash reported for work in accordance with the agree-ment reached on November 30. On December 3, he was requested byFeeser to fill out a new application form. He refused, stating that he hadalready filled out two application forms and could see no reason for mak-42Although Kash, upon his return to the plant on November 16, apparently made no objection tothe requirement that he obtain a doctor's certificate,and admitted,at the hearing,that he had saidtoWilliams that "a little rest would do me good until I could get a certificate,"we find, in theabsence of any clear showing to the contrary,that on November 17, when he presentedthe certifi-cate, he was prepared to start work.48Accordnig to Kash's testimony,which we credit,this position was "more or less .a hclpci'sjob," and was"inferior work-less essential."Feeser testified that Jenkinshad advised him that"Kash could return, provided he would accept a position in another department.,the lightdepartment...on the fourth floor."44Although Kash, after consulting with Myers,agreed to return to work in the less desirableposition offered him by the respondent,there is no showing that the parties regarded this arrange-ment as a settlement of the dispute as to the respondent's treatment of Kash On the contrary,according to Kash, "Myers and I agreed that it would he advisable for me to work in theplant andthen take up the matter of the job dispute as provided for in the contract"In any event, it canhardly be said that the respondents had entered into any settlement with theUnionasKash'sexclusive representative, covering that matter° THE ALEXANDER MILBURN COMPANY505ing out a third "unless the Company had an ulterior motive."" Feeserwarned hun that the consequence would be that he would be discharged.Upon Kash's continued refusal to make out an application, he was dis-charged. A subsequent attempt by the Union to submit the matter to arbi-tration was unsuccessful due to the respondent's refusal to arbitrate.As stated above, the reason given by the respondent for suspendingKash on November 17 was that it was investigating the information givenon his employment application, and the reason given for discharging himon November 24 was'lhat he had "falsified his antecedents in employmentapplication."That there were, in fact, some discrepancies between theinformation furnished by Kash on his application and that received by therespondent from other sources seems clearly established. Furthermore,Williams' testimony indicates that the respondent, upon instructionsreceived from the Navy in January 1942, had adopted a rule that "anymisrepresentation of facts [in an employees' application for-employment]may be cause for dismissal." However, the respondent has offeredno satis-factory explanation for its failure to take any action from April, when Kashwas first employed, until November," and Kash's testimony, which wecredit, indicates thatWilliams on the whole appeared to have been satis-fied with Kash's explanation of the discrepancies. Under these circum-stances,we are convinced that the reasons given'by the respondent forKash's suspension and discharge were not the real reasons for its action.That its motive was, on the contrary, discriminatory is indicated by thefact that the respondent's action was taken shortly after Kash testified onbehalf of the Union at the hearing before the Mediation Officer of theNationalWar Labor Board, coupled with the fact that on the day follow-ing the hearing Personnel Manager Forney reprimanded him for not hav-ing previously advised the respondent that he was a member of the Union."and by the respondent's other discriminatory conduct found herein.We are also convinced, and we find, that Kash's assignment on Decem-ber 2 to less desirable work than that done by him prior to his suspension4At some time during 1942,the respondent adopted an application form recommended by theArmy Kash's reference to a second application evidently refers to this form.49The respondent contends that it began its investigation of Kash's record in April, but offeredno evidence to support this contention.Williams' testimony that "it was during that period [whileKash was sick] thatthe letterswere written to which reference was made" indicates that theinvestigation took place after Kashhad testifiedat the NationalWar LaborBoard hearing"Although itseems somewhat suspicious that on the same day on which Kash was reprimandedby Forney, Kash was placed under the directsupervisionofGodman and wt s forthe first timerequired to obtain an interdepartmental pass when he had occasion to leave the department, andthat a day or two later he was warned by Williams against violating plant rules,we agree with theTrial Examiner that the record falls short of establishing that the respondent's action in this respectwas motivated by its anti-union bias 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas discriminatory." This is indicated not only by the respondent's failureto adduce any evidence in explanation of its action, but by the combinationof the following circumstances : (a) Kash's activity on behalf of the Union,as set forth above, coupled with the respondent's opposition to the Union,(b) Feeser's testimony that Jenkins advised him that Kash could returnprovided he would accept a position in the light department on the fourthfloor, which department was, as already indicated, the smallest one in theplant and the one to which Collins was later discriminatorily transferred,and (c) the respondent's prior and subsequent acts of discriminationagainst Kash, as well as its other unfair labor practices, as found herein.We are also convinced, and we find, as did the Trial Examiner, thatKash's final discharge on December 3, 1942, was discriminatory. The rea-son given by the respondent for the discharge was Kash's refusal to sign anew application form on December 3, the day following his reemployment.Plant Engineer Feeser, who asked Kash to fill out the new application,gaye him no reason for the request except that "Jenkins wanted it thatway," and no further evidence m explanation of that request has beenadduced by the respondent. Under these circumstances, and in view of therespondent's previous discrimination against Kash as well as the recordas a whole, we infer that its purpose in demanding a new application waseither to deprive Kash of his seniority rights by treating him as a newemployee, or to use the new application as a basis for further investigationii ithe hope of entrapping Kash thereby and finding a new pretext for dis-ci-larging him. In either case, the request was discriminatory, and Kash'sdischarge because of his refusal to comply therewith was violative of Sec-tion 8 (3) of the Act.We accordingly find that the respondent, by suspending Kash on Novem-ber 17, 1942, by discharging him on November 24, 1942, by assigning him,on December 2, 1942, to less desirable work than that done by him priorto his suspension, and by discharging him on December 3, 1942, discrim-inated in regard to his hire and tenure of employment and the terms andconditions of his employment, thereby discouraging membership in theUnion and interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.C.The refusal to bargain1.The appropriate unitThe complaint alleges, and the respondent in its answer admits, that allAsWhether Kash's transfer to less desirable work on December 2 be regarded as a violation ofSection 8 (1) or of Section 8 (3) of the Act, we find it necessary, in order to effectuate the policiesof the Act and remedy the effects of the respondent's unlawful conduct, to order Kash reinstated tothe position held by him prior to November 17, 1942, the date of his suspension, or to a substantiallyequivalent position. Since the rate of pay in his new position was the same as in the one held byhim on November 17, we shall not award Kash back pay for the period of December 2, 1942, toDecember 3, 1942, the date of his discharge THE ALEXANDER MILBURN COMPANY507production and maintenance employees, excluding all general office em-ployees, foremen, and executives, constitute a unit appropriate for the pur-poses of collective bargaining. The unit so described is the unit agreed uponby the respondent and the Union in the consent election agreement ofJune 11, 1942, and no question as to its appropriateness has been raised inthe present proceeding.We accordingly find, as did the Trial Examiner,that all the respondent's production and maintenance employees, excludingall general office employees, foremen, and executives, at all times materialherein, constituted, and that they now constitute, a unit appropriate for thepurposes of collective bargaining and that said unit insures to the re,pond-ent's employees the full benefit of their right to self-organization and tocollective bargaining, and otherwise effectuates the policies of the Act.2.Representation by the Union of a majority in the appropriate unitAs hereinabove set forth, following the consent election held on June 17,1942, the Regional Director, on June 24, 1942, issued his Report on Con-sent Election, in which he found and determined that the Union had beendesignated and selected by a majority of the employees in the agreed unitas the exclusive bargaining representative of the employees within the unitThe respondent admits the correctness of the Regional Director's findingsas of the date thereof, but contends that thereafter the Union lost its repre-sentative status by reason of changes in the respondent's pay roll and resig-nations from the Union which dissipated its majority.The record does not establish the actual membership of the Union as ofany given date, but fit the consent election on June 17, 49 votes were castin favor of the Union Shortly thereafter the Union began to lose member-ships, and by October its numerical strength in the plant appears to havebeen seriously impaired Thus, according to the recital, of the MediationOfficer's report of October 30, 1942, the Union claimed a total membershipof only 17 as of October 22, exclusive of 10 "attempted resignations." Oneadditional resignation took place on November 14, 1942, and 6 on Decem-her 22, 1942. Furthermore, during November, 2 employees who had pre-viously authorized the respondent to deduct their union dues from theirwages left the respondent's employ."On January 4, 1943, employees Margaret Trenner, Jeanetta Braun, andCarrie Noble, as a self-styled committee, wrote to the Board enclosing astatement purporting to have been signed by 113 of the respondent'semployees and reading in part as follows.We the employees of the Alexander Milburn Company hereby issuenotice that we are not members of [the Union] and do not wish tohe represented by it"The recordindicatesthat between July 1, 1942, and July 1, 1943, there was a Substantial turn-over in the respondent's personnel,but does not show to what extent the Union may have been ableto recruit new members among the new employees 508DECISIONSOF NATIONALLABOR RELATIONS BOARDA duplicate of the letter and statement was filed with the respondent.`'°These circumstances, although knot conclusive, raise a question as to themajority status of the Union at the time of the respondent's refusal to bar-gain, found below. Assuming, however, that the majority of the employeeswere not then members of the Union or had not designated it as theirrepresentative, this fact would not be controlling as to the Union's continu-ing right to represent the employees in the appropriate unit. We have con-sistently held that, in the absence of special circumstances, a certification ofrepresentatives, to which the Regional Director's determination of repre-sentatives is equivalent, must be honored for a reasonable period, eventhough there has been a repudiation of the certified union by a majority ofthe employees in the appropriate unit.' Furthermore, a union's representa-tive status is not affected by a loss of majority caused by an employer'sunfair labor practices.'While the record does not warrant a finding thatthe respondent directly instigated the withdrawels from the Union, it never-theless shows, as herein found, that within 2 months after the Union had.been designated as the representative of the employees, the respondent haddiscrnninatorily discharged Collins, the Union's outstanding representativein the plant, Biles, a shop steward, and Burns, an active union member,and had otherwise interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act. Kash, anotherunion member, was discriminatorily discharged in December. Since thisconduct, as well as the respondent's subsequent refusal to bargain with theUnion, was calculated to discourage membership in the Union, we are ofthe opinion, and we find, that the Union's loss of majority was the resultof the respondent's unfair labor practices. Under all the circumstances, wedo not regard either the resignations from the Union or the statementsigned b\ the employees in January 1943 as an effective repudiation of theprior designation of the Union as the exclusive bargaining representativeof the employees in the appropriate unit.We accordingly find, as did the Trial Examiner, that at all times mate-rial to this proceeding the Union was and that it now'is the exclusive repre-sentative of all the employees in the appropriate bargaining unit for the pur-poses of collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.3.The refusal to bargainThe complaint, as issued, alleged that -on or about November 28, 1942,soAccording to the letter, the signaturesappendedto the statement represented 98 5 percent of therespondent'semployeesitMatter of The Century Os foi d ManufachntngCa par at2on, 47 NL R R 835, enf'd 140 F (2d)541 (C C A 2),ceitden 323 U S 714,Matter of E J Anderson, d/b/a Andc,son8Ianufact urgingCompany,58 N L R R 1511F=N L R B v BradfordDycinqAssociation,310 U S 318,Mcdo Photo Supply Coip4. L R B,321 U S 678 See also,Franks Bros Company v. N.L. R. B, 321 U. S. 702 THE ALEXANDER 'NMILBURN COMPANY509and at all times thereafter, the respondent refused to bargain with theUnion as the exclusive representative of its employees in the appropriateunit regarding rates of pay, wage,,, hours of employment, and other con-ditions of employment. During the hearing, it was amended to allegefurther that in and after June 1942, the respondent dealt "directly anll indi-vidually with its employees in the [appropriate] unit ... concerning ratesof pay, wages, hours of employment, and other conditions of employment,in violation of Section 8 (1) and (5) of the Act.""As appears above, on July 9, 1942, the respondent and the Union enteredinto a written agreement. The Union attempted, in Article I of the con-tract, to insure its own security in the plant The terminology adopted wasinept, and the difficulty of interpretation was enhanced by the provisionsof the membership application and the check-off authorization reservingthe rights of withdrawal and cancellation respectively. The Union was earlyconfronted with a critical problem when some of its members resigned andstopped payment of dues under the check-off plan The record does not dis-close what representations, if any, the Union made to the respondent as tothe right of employees who resigned from membership to remain employeesIt appears, however, from recitals in the report of the Mediation Officer,that the desire of the Union to strengthen the provisions of the contractrelating to union security was discussed at the hearing before hurl in Octo-her. The Mediation Officer recommended that the parties be relegated fora settlement of the issue to the grievance procedure provided for in thecontract. The Directive Order of the National War Labor Board subse-quently gave effect to this recommendation. In the meamahile, acting on therecommendation of the Mediation Officer, the Union, on November 25,1942, asked that the respondent set a date for discussion of this and othermatters.Soiree delay in meeting the request 'of the Union is understandable, inview of the concurrent illness of all the persons who would normally havehad authority to make decisions on behalf of the respondent The initiativeas to 'reopening the matter was left with the respondent, however, and theUnion's request was thereafter ignored The respondent further ignored theUnion's repetition of the request on January 18, 1943 In response to arenewal of the request on March 5, the respondent abrogated the contractand repudiated the bargaining relationships' When the Union, on June 7,ra Counsel for the Board stated that this amendment was designed to cover the respondent'sdirectdealings with Burns, Biles,and Kash.sk The respondent's course of dealing with the Union in respect to the lattei's request for negoti-ations on the matter of union security has been hereinabove particularized both because of theimportance of the issue which the Union wished to negotiate and because the respondent's refusalto bargain concerning it is so unambiguously established by documentary evidence The Union wasequally entitled to have an opportunity to negotiate the other mattersset forthin its lettersofNovember 25, 1942,and March 5, 1943 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDsought to open negotiations for a renewal term of the contract,itagain metwith a peremptoryrefusal.Under the circumstances, we agree with the Trial Examiner that therespondent's course of conduct following the Union's letter of November25 constituted a clear violation of its statutory obligation to bargain withthe Union. The respondent contends, however, that by entering into a col-lective bargaining agreement with the Union, it fulfilled its obligation underthe Act, and that all subsequent disputes were determinable solely underthe law of contracts.We find no merit in this contention. As we havepreviously stated, it is now well settled that the statutory duty tobargaindoes not cease with the execution of the collective agreement, and the em-ployer is under tbbe further duty to negotiate with the accreditedbargainingagency concerning the modification, interpretation, and administration ofthe existing contract." This the respondent has failed to do."We thereforefind, as did the Trial Examiner, that the respondent's course of conductfollowing its receipt of the Union's letter of November 25, constituted aclear violation of Section8 (5) of the Act.We are also of the opinion, and we find, that the respondent's conduct indealing directly and individually With employees Burns, Biles, and Kash,constituted a refusal to bargain with the Union. As stated above, in Novem-ber 1942, while the dispute between the respondent and the Union con-cerning the termination of Burns' employment was still before the NationalWar Labor Board, Burns attempted to make a money settlement with therespondent. At that time, the respondent refused to settle without the con-sent of the Union, and the Union was unwilling to agree to the settlement.However, on April 10, 1943, the respondent communicated with Burns andeffected a direct settlement with him on the basis of his offer in November1942, and Burns gave the respondent a release. While the details concern-ing the respondent's settlement with Biles are less clearly established, therecord discloses that around September 1942, the respondent offered Bilesreinstatement, which he refused, and paid him the sum of $18. In both cases,the negotiations took place without the participation of the Union, althoughthe Union was, at the time, the certified bargaining agent of the respond-ent's employees. The respondent's action thus constituted a clear violationof its duty to bargain with the Union.r'° Equally violative of Section 8 (5)was the respondent's conduct on November 30, 1942, in advising the Union,in response to the latter's request for a conference with the respondent todiscuss the matter of Kash's suspension on November 17, 1942, that "Onlypersons authorized by [the respondent] will be admitted [at the confer-66Matterof George E. Carroll, d/b/a Carroll's Transfer Company,56 N. L. R. B. 935, and casestherein cited.Cf.Medo Photo Supply Corp. v. N. L. R.B., 321 U. S. 678. The fact that both Burns and Bileshad obtainedother employment at the time did not affect the right of the Union to be consulted withrespect to the settlement of their claims to reinstatementand back pay, and we so find. THE ALEXANDER MILBURN COMPANY511ence],"" in refusing to permit Jack Myers. the Union's representative, tolie present at the conference, and in dealing directly with Kash concerningthe terms of his reinstatement.We accordingly find that the respondent, by dealing directly and indi-viduallywith employees Burns, Biles, and Kash, and by, in and afterDecember 1942, ignoring the Union's requests for bargaining conferencesto discuss union security and other matters within the scope of collectivebargaining, abrogating its contract with the Union and repudiating the bar-gaining relationship, and refusing to negotiate for a renewal of the con-tract, has refused to bargain with the Union as the exclusive representativeof its employees in an appropriate unit with respect to rates of pay, wages,hours of employment, and other conditions of employment, and has therebyinterferedwith, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act 'D Interference, restraint, and coercionAs found above, the respondent has not only discriminated in regard tothe hire and tenure of employment of Ernest Burns, William Collins, O. E.Biles, and Albert Kash, and refused to bargain collectively with the Unionas the exclusive representative of employees in an appropriate unit withrespect to rates of pay, wages, hours of employment, and other conditionsof employment, thereby interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act,but has engaged in other anti-union conduct, as follows : (1) On August5. 1942, President Jenkins suggested to Collins that the respondent's failureto give him a responsible salaried position was due to Collins' union affilia-tion, and that the matter of his obtaining such a position could be furtherchscusscd if Collins resigned from the Union , (2) After Collins' reemploy-ment on February 1, 1943, the respondent kept him under surveillancebecause of his interest and activities in the Union, (3) Immediately afteri eceiving the Union's letter df August 8, 1942, which charged Jenkins withanti-union conduct. Jenkins reprimanded 11argaret Trenner, who, as amember of the Union's shop committee, had signed the letter, for her lackof loyalty to the respondent, (4) Sonietnne after August 18, 1942, Jenkinsinstructed Plant Engineer Feeser to assign union members to less desirablepositions, and Feeler carried out those instructions, (5) On October 24.1942. the da.\ after IKah testified on behalf of the Union at a hearing before57The grievance procedure set forth in the contract with the Union was in effect superseded byJenkins' direction to Collins, on August 5, 1942, that grievances he submitted to Jenkins in writingFollowing that direction, the Union submitted a written request to the respondent to meet with itto discuss Kash's suspension, and, though Kash himself was a shop steward, lie had a eight to berepresented by the Union, the employees' exclusive iiargainiig representative18While the respondent engaged in other acts, in addition to those enumerated above, which nightbe viewed as violative of Section 8 (5) of the Act, we make no findings of unfair labor practiceswith respect thereto, since Board counsel stated at the hearing that lie considered them merely asbackground and was not urging them as violations of Section 8 (5) 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDa Mediation Officer of the National War Labor Board, Personnel ManagerForney reprimanded him for not having advised the respondent's person-nel department that he was a member of the Union ; and (6) in August1942, the respondent unilaterally adopted plant rules without first con-sulting the Union, as provided in the contract. The record also shows thatin or about July 1942, Francis A. Michel, the respondent's attorney, sug-gested and dictated a letter of resignation from the Union for employee AlPerry, when Perry told him that he did not wish io belong to the Unionsince he had learned that he would have to "pay some money" in connec-tion with his application."We find that by the above acts and statements,the respondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act. It is also clear,and we find, that these statements and acts of the respondent, as well as itsdiscriminatory treatment of Burns, Collins, Biles, and Kash, were integralparts of a course of conduct designed to discourage the employees fromjoining or remaining members of the Union and to defeat the Union'sefforts at collective bargaining, and that this course of conduct, whichincluded economic reprisals for union membership and activities, wasplainly coercive and therefore violative of Section 8 (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurringin connection with the operations of the respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair labor practices,we shall order it to cease and desist therefrom and to take certain affirma-tive action which we find will effectuate the policies of the Act.We have found that the respondent discriminated with respect to thehire and tenure of employment of William Collins by discharging him onAugust 10,1942, assigning him, on February 1, 1943,to less desirablework than that done by him before his induction into the Army,and sus-pending him on February 22, 1943. No remedial order is necessary in con-nection with Collins'discriminatory discharge on August 10, 1942, sincethe record clearly shows that on October 22. 1942, pursuant to a settle-ment between the respondent and the Union,Collins was reinstated, withback pay,to a position substantially equivalent to the position occupied byhim before his discharge.However,in view of the respondent's subsequentacts of discrimination against Collins,we shallorderthe respondent to69 This finding is based on the testimony of Michel, who was called as a witness for the Boai d THE ALEXANDER MILBURN COMPANY513offer him immediate and full reinstatement to the position held by hintimmediately prior to November 4, 1942, when he was inducted into theArmy, or to a substantially equivalent position.We shall also make pro-vision, in our order, for compensation in the event the respondent shall failor refuse to offer Collins reinstatement in accordance with our order.We have found that the respondent discriminated against Albert Kashby suspending him on November 17, 1942, discharging him on November24, 1942, reemploying him in an inferior position on December 2, 1942, anddischarging him on December 3, 1942. We shall, therefore, order therespondent to reinstate Kash to the position held by him prior to November17, 1942, or to a substantially equivalent position,80 and to make him wholefor any loss of pay he may have suffered by reason of the respondent'e dis-crimination against him, by payment to him of a sum of money equal to theamount which he normally would have earned as wages during the periodsfrom November 17, 1942, the date of his suspension, to December 2, 1942,the date on which he was reemployed by the respondent, and from Decem-ber 3, 1942, the date of his final discharge, to the date of the, respondent'soffer of reinstatement, less his net earnings01 during said periods.We have found that the respondent discriminatorily discharged ErnestBurns and 0. E. Biles on August 10 and 12, 1942, respectively. Since therespondent thereafter offered Biles reinstatement, which he refused, andsince both Biles and Burns testified at the hearing that they had obtainedother employment and did not desire to return to the respondent's employ,we shall not order the respondent to reinstate them, or to give them backpay for the period subsequent to the date on which they obtained their newemployment.The record discloses that no charge was filed with regard to the dis-crimination against Burns or Biles until May 27, 1944, over 21 monthsafter the date of such discrimination. Such an extended period of delay inthe filing of a charge is clearly unreasonable and is to be frowned upon, andit is our established policy to deny back pay for any period prior to the filingof charges, where there has been an unreasonable delay in the filing of such60 As found above,Kash's discharge on December3, 1942,was discriminatory But even assumingthat it was justified by his refusal to fill out a new application,as contendedby therespondent, weshould nevertheless find it necessary,in order to effectuate the purposes of theAct and to remedythe effects of the respondent's other acts of discrimination against Kash, to order him reinstatedto the position held by him on November17, 1942,or a substantially equivalent position Tn thisconnection,we wish to point out that,we do not regard the refusal to sign an application, whichforms the basis for a discharge,as an offense of such a nature as to warrant the denial of rein-statement in order to remedy pi ior unfair labor practices.e1By "net earnings"ismeant earnings less expenses,suchas for transportation,room, andboard, incurred by an employee in connection with obtaining work and working elsewhere than forthe respondent,which would not have been incurred but for his unlawful discharge and the conse-quent necessity of his seeking employment elsewhere SeeMatterofCrossettLumber Conmpany,3 N L R B 440 Moniesreceived for work performed uponFederal, State,county, municipal, orotherwork-reliefprojects shall be considered as earningsSeeRepublic Steel Corporation vN. LR. B , 311 U. S. 7. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharges.' However, we shall not withhold back pay for any periodof excus-able delay.' In the instantcase, we notethat during the period from August1942, when Burns and Biles were discriminatorily discharged, throughDecember 1942, the Union was attempting to secure their reinstatement,first through arbitration under the grievance procedure provided for by thecontract between the respondent and the Union,and later,because therespondent refused to comply with the arbitrator's award, by submittingtheir cases to the National War Labor Board. We find that, under thesecircumstances, the failure to file charges with respect to the two employeesin question during this period of August 1942 through December 1942 wasexcusable.'The dates on which Burns and Biles secured the new positions elsewhere,which they held at the time of the hearing herein, following which datesthey are not to receive back pay, appear to fall within the period of excus-able delay.' Under these circumstances, we shall order the respondent tomake Biles and Burns whole for any loss of pay they have suffered byreason of the respondent's discrimination against them, by payment to eachof them of a sum of money equal to the amount which he normally wouldhave earned as wages from the date of the respondent's discriminationagainst him06 to the date on which he obtained the employment held by himat the date of the hearing herein, less his net earnings during said period,and less any amounts already paid him by the respondent as back pay dur-ing the course of the settlements referred to above 67A question as to whether Biles, Burns, and Kash, following the termi-nation of their employment with the respondent, wilfully incurred lossesof earnings for which they should not be reimbursed is raised by the alle-gation in the respondent's answer that they wilfully refused to seek oraccept other employment and failed to register with the United StatesEmployment Service, and by the evidence discussed below.Biles testified that after his discharge by the respondent he went on a62 SeeMatter of Inland Lime and StoneCompany,8N L. R.B. 944;Matterof The New Yo, kTimes Company,26N. L R.B 1094,Matter of The Cleveland Worsted Mills Company,43N L. R. B 545°3 SeeMatterof Crowe Coal Company,9 N L R B 1149,enf'd104 F (2d) 633 (C C A 8), ceitden 308 U S.548,Matterof L C.Smith and Corona Typewriters,Inc,11N L R B 138264 CfMatter of Crowe Coal Company, supra,andMatterof L C Smithand Corona Typewriters,Inc, supra.As stated by the Circuit Court of Appeals in theCrowe Coal Companycase:It certainly would not further the objectof the Actto coerce the hasty filing of charges againstemployers by penalizing those employees who, although they may feel aggrieved by some actionor inaction of their employer,take reasonable time for discussion, appeal, request, and otherpeaceable means of reconciliation or redress before they resort to charges65 It appears from the record that both Biles and Burns obtained their new positions before theissuance of the Directive Order of the National War Labor Board on December 31, 1942.66 In the case of Burns,this is August 10, 1942, the effective date of the respondent's discrimina-tion against him.67 SeeMatter of BeckermanShoe Corp of Kutztown,43 N L R B 435, enf'd 134 F (2d) 3(C C. A. 3). 1'IIL AI.IEAANNDLI: MlLl URN C01\4 PAN Y515vacation because it was his "vacation week,"" that a week later (approxi-mately 3 weeks after his discharge) he obtained employment at the Bethle-hem-Fairfield shipyard, and that he had been employed there ever since.Burns testified that as of the time of the hearing herein (June 1944), he hadbeen employed in the Friez Division, Bendix Aviation Corporation, forabout a year and a half. Neither Bites nor Burns was questioned as towhether he had registered with the United States Employment Service,what efforts he had made to seek other employmentduring hisperiod ofunemployment, or whether he had refused any employment offered him. Inview of all the foregoing, we are of the opinion, and we find, that therespondent failed to establish that either Bites or Burns was guilty of awilful incurrence of a loss of earnings following the termination of hisemployment with the respondent.°°Kash was not employed for a period of about 2 months after his final dis-charge, but during that time, according to his uncontradicted testimony, heregistered with the United States Employment Service and visited severaldefense plants in Baltimore in an effort to obtain employment. With oneexception,' the employers to whom Kash was referred by the United StatesEmployment Service refused to hire him because of his draftclassification."Ho«;ever, he finally succeeded in obtaining new employment and, prior tothe hearing herein, had held several different positions, with short intervalsof unemployment, the longest of such intervals being about a week. Uponall the evidence, we are of the opinion, and we find, that the record fails toestablish that Kash wilfully incurred a loss of earnings following the termi-nation of his employment with the respondent."We have found that the respondent refused to bargain collectively withthe Union as the representative of the employees in the appropriate unit.We shall, therefore, order the respondent, upon request, to bargain col-lectively with the Union.Upon the basis of the foregoing findings of fact and the entire record inthe case, the Board makes the following:CONCLUSIONS OF LAW1.United Electrical, Radio & Machine Workers of America, affiliated°B Bites had been in the respondent's employ since March 1941.The respondent's contract with theUnion provided that employees who had been on the pay roll for 1 year as of July 1,1942, shouldbe entitled to 1 week's vacation with pay The record does not show whether Biles received vacationpay at the time of his discharge.°0Matter of The Ohio Public Service Company,52 N. L. R. B.725;Matter of The Laredo DailyTimes,58 N.L. R B 45870 In this instance,Kash was referred to the Bethlehem-Fairfield shipyard for a position as lielpeihis testimony was that he "asked it as a machinist's rating,and when [he] went to speak to them,they had the position already filled."71 In June 1943, Kash was called for induction into the armed forces of the United States andwas rejected.He did not thereafter return to the United States Employment Set vice office because hehad already accepted a position offered him72 See footnote 69, supra. 516DECISIONSOF NATIONALLABOR RELATIONS BOARDwith the Congress of Industrial Organizations, is a labor organization,within the meaning of Section 2 (5) of the Act.2.All the respondent's production and maintenance employees, exclud-ing all general office employees, foremen, and executives, at all times mate-rial herein constituted, and they now constitute, a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b) ofthe Act.3.United Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, was at all times materialherein, and it now is, the exclusive representative of-all the employees insuch unit for the purposes of collective bargaining, within the meaning ofSection 9 (a) of the Act.4.By refusing to bargain collectively with United Electrical, Radio &Machine Workers of America, affiliated with the Congress of Industrial.Organizations, as the exclusive representative of all the employees in theabove-stated unit, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employment ofErnest Burns, William Collins, O. E Biles, and Albert Kash, thereby dis-couraging membership in United Electrical, Radio & Machine Workers ofAmerica, affiliated with the Congress of Industrial Organizations, thei espondent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (3) of the Act6.By interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, the respondenthas engaged'in and is engaging in unfair labor practices, within the mean-ing of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent, TheAlexander Milburn Company, Baltimore, Maryland, and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Electrical, Radio & Machineworkers of America, affiliated with the Congress of Industrial Organiza-tions, or in any other labor organization of its employees, by discharging,suspending, transferring to inferior positions, or refusing to reinstate anyof its employees, or in any other manner discriminating in regard to THE ALEXANDER MILBURN COMPANY517their hire or tenure of employment, or any term or condition of theiremployment ;(b)Refusing to bargain collectively, in respect to rates of pay, wages,hours of employment, and other conditions of employment, with UnitedElectrical, Radio & Machine Workers of America, affiliated with the Con-gress of Industrial Organizations, as the exclusive representative of all itsproduction and maintenance employees, excluding all general office employees, foremen, and executives ;(c) In any other manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form labororganizations, to join or assist United Electrical, Radio & Machine Work-ers of America, affiliated with the Congress of Industrial Organizations, orany other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, as guar-anteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act(a)Offer to William Collins immediate and full reinstatement to theposition held by him immediately prior to his induction into the Army onNovember 4, 1942, or to a substantially equivalent position, without preju-clice to his seniority and other rights and privileges;(b)Make whole William Collins for any loss of pay he may suffer byi cason of a failure of or refusal by the respondent, following the issuanceof this Order, to offer him reinstatement in accordance with paragraph 2(a) above, by payment to him of a sum of money equal to the amount whichhe normally would have earned as wages, had he been reinstated, duringthe period from five (5) clays after the date of this Order to the date onwhich he is offered such reinstatement, less his net earnings during suchperiod;(c)Offer to Albert Kash immediate and full reinstatement to the posi-tion held by him prior to November 17, 1942, the date of his discrimina-tory suspension, or to a substantially equivalent position, without preju-dice to his seniority and other rights and privileges;(d)Make whole Albert Kash for any loss of pay he may have sufferedby reason of the respondent's discrimination against him, by payment tohim of a sum of money equal io the amount which he normally would haveearned as wages during the periods from November 17 to December 2,1942, and from December 3, 1942, to the date of the respondent's offer ofi emstatement, less his net earnings during said periods ;(e)Make whole Ernest Burns and O. E. Biles for any loss of pay theymay have suffered by reason of the respondent's discrimination againstthem, by payment to each of them of a sum of money equal to the amount 518DECISIONSOF NATIONAL LABOR RELATIONS BOARDwhich he normally would have earned as wages from the date of therespondent's discrimination against- him to the date on which he obtainedthe employment held by him at the time of the hearing herein, less his netearnings during said period, and less anx amounts already paid him bythe respondent as reimbursement for the loss of pay suffered by him byreason of the respondent's discri ii nation against him,(f) -Upon request, bargain collectively, m respect to rates of pay, wages,hours of employment, and other conditions of employment, with UnitedElectrical, Radio & Machine Workers of America, affiliated with the Con-gress of Industrial Organizations, as the exclusive representative of allitsproduction and maintenance employees, excluding all general officeemployees, foremen, and executives ;-(g)Post at its plant at Baltimore, _Nlaf}land, copies of the noticeattached hereto, marked "Appendix A." Copies of said notice, to he fur-nished by the Regional Director for the Fifth Region. shall, after beingduly Signed by the respondent's representative, be posted by the respondentnnnned,ately upon receipt thereof, and maintained by it for sixty (60) con-secutive days thereafter, in conspicuous place,,. including all places wherenotice,, to employees are customarily postedReasonable steps shall betaken by the respondent to insure that said notice,, are not altered, defacedor covered by any other material,(h)Notify the Regional Director for the Fifth Region in writing. withinten (10) days from the date of this Order, what steps the respondent hastaken to comply herewith.MR GERARn D. REILLY, concurring specially.I concur with the result, except to the extent that the order with respectto the employees, Collins and Burns, rests upon findings which are atvariance with the Trial Examiner's analysis of the testimony.APPENDIX ANOTICE TO ALL EM PLOY E-ESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our ennploV ecs that:'WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, toform labor organizations, to join or assist United Electrical, Radio &Machine Workers of America, affiliated with the Congress of Indus-trialOrganizations, or any other labor organization, to bargain col-lectively through representatives of their ovv n choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection T HTCOMPANY519WE WILL OFFER to Albert Kash immediate and full reinstatementto the position held by him prior to November 17, 1942, or to a sub-stantially equivalent position, without prejudice to any seniority orother rights and privileges previously enjoyed by him, and make himwhole for any loss of pay suffered as a result of the various acts ofdiscrimination against himWE WILL OFFER to William Collins immediate and full reinstate-ment to the position held by him immediately prior to November 4,1942, or to a substantially equivalent position, without prejudice toany seniority or other rights and privileges previously enjoyed by him.WE WILL MAKE Ernest Burns and O. E. Biles whole for any lossof pay suffered as a result of the discrimination against them.WE WILL BARGAIN collectively upon request with the above-named union as the exclusive representative of all employees in thebargaining unit described herein with respect to rates of pay, hours ofemployment, or other conditions of employment, and if an understand-ing is reached, embody such understanding in a signed agreement.The bargaining unit is: all production and maintenance employees,excluding all general office employees, foremen, and executives.All our employees are free to become or remain members of the above-named union or any other labor organizationWe will not discriminate inregard to hire or tenure of employment or any term or condition of employ-ment against any employee because of membership in or activity on behalfof any such labor organization.THE ALEXANDER MILBURN COMPANY(Employer)By(Representative)(Title)DatedNOTE: Any ofthe above-named employees who are to be reinstated,who arepresently serving in the armed forces of the United States, will be offered full rein-statement upon application in accordance with the SelectiveServiceActafter dis-charge from the armed forces.This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.